El Juez Asociado Señok Todd, Je.,
emitió la opinión, del tribunal.
El peticionario Sergio S. Peña desempeñaba el cargo de Director de Beneficencia del Municipio de Loíza cuando el dip, 13 de septiembre de 1940, la demandada Josefina Flores de Ordóñez en su carácter de Alcaldesa de dicbo Municipio, le formuló cargos y suspendió de empleo y sueldo. Contes-tados los cargos, se celebró una vista y practicada la prueba de ambas partes la Alcaldesa consideró probados los cargos y destituyó al Dr. Peña. Radicó éste entonces una petición de mandamus en la Corte de Distrito de San Juan alegando que fué destituido sin justa causa y solicitando se ordenara su reposición. Además de excepcional’ por falta de becbos y contestar la petición la demandada radicó una moción soli-citando se anulara el auto condicional expedido por ser impro-cedente el recurso extraordinario de mandamus en este caso pues el peticionario tiene un remedio adecuado en el curso ordinario de la ley. Oídas las partes la corte inferior dictó sentencia declarando con lugar la excepción previa, anuló el auto expedido y desestimó la petición. El peticionario esta-bleció el presente recurso de apelación en el que señala como único error el baber la corte inferior resuelto el caso en la forma antes expresada.
 El artículo 29 de la Ley Municipal vigente (Leyes de 1931, pág. 613) en lo pertinente, dispone lo siguiente:
"Los funcionarios administrativos y empleados municipales sólo podrán ser removidos de sus puestos por el alcalde, y de esta de-cisión podrán apelar en un solo efecto, el funcionario o empleado perjudicado para ante la corte de distrito correspondiente, la cual deberá considerar y resolver las cuestiones de heebo y derecho en-vueltas en la apelación dentro de un plazo no mayor de treinta días *774desde la radicación de la demanda en apelación, y de la sentencia que dictare la corte de distrito resolviendo las cuestiones planteadas, no podrá apelar ninguna de las partes. ...”
La corte inferior, al interpretarlo y aplicarlo, en su rela-ción del caso y opinión, se expresó, en parte, así:
“No hay duda que este precepto legal confiere al funcionario destituido el derecho de apelar para ante la corte de distrito corres-pondiente de la resolución dictada por el alcalde y dispone ade-más que tocias las cuestiones de hecho y derecho sean consideradas y resueltas dentro de un plazo no mayor de treinta días. Éste»es un remedio no solamente adecuado, sino tan rápido como el mandamus y está firmemente establecido, que generalmente, cuando existe el remedio de apelación, no procede el mandamus. Ésa es no solamente la jurisprudencia americana, sino que también la de nuestra Corte Suprema. Hace muchos años en Rivas v. Consejo Ejecutivo, 16 D.P.R. 670, se sostuvo el principio. Se trataba de un mandamus para ordernar al Consejo Ejecutivo que repusiera al peticionario en las listas electorales. Contra la decisión del Consejo Ejecutivo excluyendo a un elector cabía el recurso de apelación para ante la corte municipal. Al denegar el mandamus por la existencia del remedio en apelación, dijo la Corte Suprema:
“ ‘El mandamus es una acción o procedimiento judicial de na-turaleza civil, extraordinario en el sentido de que puede sostenerse solamente cuando no existe otro recurso adecuado, de carácter privilegiado en cuanto que la expedición, así del alternativo como del perentorio, es discrecional y tiene por- objeto hacer efectivos derechos legales claros y compeler a los tribunales a que conozcan o procedan en el ejercicio de su jurisdicción, o a las corporaciones tanto públicas, como privadas y a las juntas públicas, comisiones o funcionarios, a ejercer su jurisdicción o discreción y cumplir deberes oficiales que resultan de su cargo, comisión o estado y son clara y perentoriamente ordenados por la ley como absolutos y oficiales. (26 Cyc. 139 y casos citados.) ’
“ ‘La ley electoral marcaba el procedimiento al peticionario, y tal procedimiento debió seguirse hasta el fin, removiéndose los obs-táculos que se le presentaron ejercitando los recursos que la ley concede.’ ”
Cita además la corte inferior los casos de Morera v. Corte. 55 D.P.R. 742; Pérez Marchand v. Garrido, 48 D.P.R. 457; *775Nieves v. Lutz, 45 D.P.R. 637 y otros, todos sostenedores de la misma doctrina expuesta en el de Rivas y. Consejo Eje-cutivo, supra. El apelante no nos convence de que haya razón alguna especial en este caso que haga variar la apli-cación de dicha doctrina. EL caso de Branizar v. Mendín, 43 D.P.R. 29, que cita el apelante para demostrar que procede el recurso de mandamus en un caso como el de autos, no debe interpretarse que tenga ese alcance porque no aparece de sus hechos que se planteara ante la corte inferior ni ante este tribunal, la cuestión legal envuelta y resuelta en éste.

Se confirma la sentencia apelada.